Case: 20-10850     Document: 00516308745         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          May 5, 2022
                                  No. 20-10850
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   In the Matter of William Paul Burch

                                                                           Debtor,

   William Paul Burch,

                                                                      Appellant,

                                       versus

   Bank of America, N.A.,

                                                                         Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-793


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10850       Document: 00516308745          Page: 2     Date Filed: 05/05/2022




                                     No. 20-10850


          William Paul Burch appeals from the district court’s denial of his
   motion for “reconsideration” of his in forma pauperis (IFP) status, which
   followed the district court’s dismissal, for failure to pay the filing fee, of his
   appeal of a judgment of the bankruptcy court for the Northern District of
   Texas. Burch has filed a motion to remand the matter to the district court,
   stating that he is now able to pay the filing fee because his financial situation
   has improved. Because the record does not establish that the district court
   issued a statement or indicative ruling in accordance with Federal Rule of
   Civil Procedure 62.1 and Federal Rule of Appellate Procedure 12.1, upon
   which Burch relies, his motion for remand is denied. See Fed. R. App.
   P. 12.1; Fed. R. Civ. P. 62.1; cf. Moore v. Tangipahoa Par. Sch. Bd., 836 F.3d
   503, 504 (5th Cir. 2016). Burch’s motion to withdraw the motion to remand
   is also denied.
          Additionally, Burch moves to proceed IFP on appeal. To proceed
   IFP, a litigant must be economically eligible, and his appeal must not be
   frivolous. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982). If the appeal is
   frivolous, this court will dismiss it. See 28 U.S.C. § 1915(e)(2)(B)(i); 5th
   Cir. R. 42.2.
          Even before Burch’s concessions regarding his improved financial
   situation, we held that Burch was not financially eligible to proceed IFP on
   appeal. See Burch v. Freedom Mortg. Corp. (Matter of Burch), 835 F. App’x 741,
   749 (5th Cir.), cert. denied, 142 S. Ct. 253 (2021), rehearing denied, No. 21-
   5069, 2021 WL 5763451 (U.S. Dec. 6, 2021). Burch’s conclusional assertions,
   without cogent legal argument, fail to establish the required existence of a
   nonfrivolous issue for appeal. See Carson, 689 F.2d at 586. Accordingly, the
   motion to proceed IFP is denied, and the appeal is dismissed as frivolous. See
   § 1915(e)(2)(B)(i); 5th Cir. R. 42.2.




                                           2
Case: 20-10850      Document: 00516308745           Page: 3    Date Filed: 05/05/2022




                                     No. 20-10850


          In prior instances, we have issued sanctions warnings and directed
   Burch to review his pending appeals and withdraw any that were frivolous.
   See, e.g., Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294 (5th Cir.
   2021); Matter of Burch, 835 F. App’x at 749. Because Burch failed to heed our
   warnings, we previously imposed monetary sanctions.             Burch v. Select
   Portfolio Servicing, Inc. (Matter of Burch), No. 20-11171, 2022 WL 212836, *1
   (5th Cir. Jan. 24, 2022) (unpublished) ($250 sanction); Burch v. America’s
   Servicing Company (Matter of Burch), No. 20-11074, 2021 WL 5286563, *1
   (5th Cir. Nov. 12, 2021) (unpublished) ($100 sanction).
          Burch, who has paid the above-mentioned monetary sanctions, has
   repeatedly ignored our admonitions, and we conclude that an additional
   monetary sanction is warranted. Burch is hereby ordered to pay $500.00 to
   the clerk of this court. The clerk of this court and the clerks of all courts
   subject to the jurisdiction of this court are directed to return to Burch unfiled
   any submissions he should make until the sanction imposed in this matter is
   paid in full.
          We again warn Burch that additional frivolous or abusive filings in this
   court, the district court, or the bankruptcy court will result in the imposition
   of further sanctions. Burch is once again admonished to review any pending
   appeals and to withdraw any that are frivolous.
          MOTIONS           DENIED;           APPEAL          DISMISSED         AS
   FRIVOLOUS;            SANCTION             IMPOSED;           ADDITIONAL
   SANCTION WARNING ISSUED.




                                          3